130


             OFFICE     OF THE      A-ITORNEY       GENERAL     OF TEXAS

                                          AUSTIN




HonorabXe mnin                H. Brown, Jr.
Crlelml Ziatriat              Attorney
l%rt     Worth,      Texae


Dear      Sir:




                                                                m taxatlolL


                                                               requr8t       for     an   .
                                                               n-es      ,xQmptlon
                                                               srrltl      of Texa6
                                                              lanrl      Saholarehip
                                                    ty by   Ceotg;s      Ewg;gr, Ex-

                                                     r”ba 8~emea aa buyer-
                                                     for the Btm1-4 of Regents,
                                                    the earn*), on Deeember 81,
                                  vl8ea     that thie deed wa8 not plaard of

                                   RIIyou asked are aa toIlowtir
                                   property     In qwetion       exempt       taco tua-

                    2. i3ae the ComnLee~onere~ Court of Tarrant County
lmrful           authority to exempt tliis property from taxa2loa Sor
th8      jreAP 1940     Ana    fUtUPch    JWIAP8?

           Bs our opInlcn                 No. O-W61 we held thi@ 9repertj
20 bs exe&    from taxation.                  A aopy of that opinion ie aWaOh-
9Q hereto.
Honorable       *amin           H. Wown,   Jr., Page 2


                Your       requeot
                            atate that the iAnd vae a66866ed
for tuec by the Commi6610ner61 Court for the Jr8AP 19SQ
nne you besir by your question No. 1 to be aerbiea as to
whether ths property is exempt or not for that       year, in
view of the faot that the deed vae not reoomlecluntil Juno
6, 1939. W6 fine it ufmeoarrar~      to anev6r that qurrtlon
broaure of the oa88 of State V. Stor611, et 61, 76 S. V.
(2a) 206 (vrlt refueea),     It va6 held that when land revortoa
to thr State  after the 6ale thereof bnd vaa then ared for
publlo purpoee6, that    it  va6 not rubjeot to relrure   ma
6al6 to ratiafy a Judgment fo r l0hool taxer lrrlsd 1~ th6
lnterlm. This ca6e 16 oltee with approval in the 0606 of
Chlldr686 Oounty v. State, 92 8. U. t2a) 1011, by the 8UQ-
rem*   Oourt        of   thfr     State.

          You are thtrrefon adrl86tl that the land in quer-
tlon 16 ex6mpt ir4m tuation not only for the rear 1940
ana ruture year6 but that the 6ame oannot b6 6eiz6a or 60le
for tuer  due for the rear 19S9.

                Tmstlng           that the   foregoing    full7 amavers         74~
inquiry,       VW    APT

                                                     Your6    very      truly


                                                ATlWWEX      (IEUEEAL      OF TEXU


FTRST ASSISTANT
A'"TORNEY
 2.           L Y
          G3C:hlEYfi~